TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00517-CR


The State of Texas, Appellant

v.

Marli Shealyn Elrod, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
NO. CR2011-633, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING


O R D E R

PER CURIAM
		The State of Texas has filed an interlocutory appeal from the trial court's preliminary
order granting appellee Marli Shealyn Elrod's motion to suppress.  See Tex. Crim. Code Proc. Ann.
art. 44.01(a)(5) (West 2011).  Accompanying the notice of appeal, the State filed an application
to stay all further proceedings in the trial court pending disposition of the appeal of the
suppression order.
		Pursuant to the statute granting the State the right to appeal a trial court's order
granting a motion to suppress, the State is entitled to a stay in the proceedings pending the
disposition of that appeal.  Id. art. 44.01(e).  Accordingly, we grant the State's request and order the
proceedings stayed pending disposition of the appeal of the trial court's order granting appellee's
motion to suppress.
		It is so ordered August 17, 2012.
Before Chief Justice Jones, Justices Rose and Goodwin